Citation Nr: 0008844	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-39 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
residual scars of the left popliteal space.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from 1993 decisions of the VA RO in Pittsburgh, 
Pennsylvania, which denied a compensable ratings for residual 
scars of the left popliteal space; denied an increase in a 10 
percent rating for a left shoulder disability; and granted 
service connection for PTSD, assigning a noncompensable 
evaluation.  The RO subsequently increased the veteran's 
rating for PTSD to 70 percent; the appeal for an increased 
rating for PTSD continues.  In February 1997 the Board 
remanded these claims to the RO for further development.


FINDINGS OF FACT

1.  The veteran's PTSD results in demonstrable inability to 
obtain or retain employment; the PTSD symptoms result in 
total occupational and social impairment.

2.  The veteran's residuals of a fragment wound to the left 
shoulder produce no more than moderate disability of muscle 
group IV.

3.  The residual scars of the left popliteal space are well 
healed, not symptomatic, and produce no functional 
impairment.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Code 9411 (1996); 38 C.F.R. § 4.130, Code 9411 (1999).

2.  The criteria for a rating in excess of 10 percent for a 
left shoulder disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.73, Code 5304 (1996 and 
1999).

3.  The criteria for a compensable rating for residual scars 
of the left popliteal space have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.31, 4.118, Codes 7803, 7804, 
7805 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from August 1967 to 
September 1970.  Service medical records show that he 
sustained shell fragment wounds of the left buttock, left 
leg, and left shoulder with a fracture of the left scapula in 
July 1969.  Delayed primary closure of the wounds was carried 
out 6 days later.  He was evacuated to a stateside hospital 
in early August 1969 where it was noted that the wound of the 
left buttock was healed and the wounds of the left shoulder 
and left leg were healing.  No nerve or artery injury was 
noted.  There was good range of motion of the left arm, and 
the remainder of the examination was within normal limits.  
X-rays of the left shoulder and scapula showed several small 
fragments and one moderately sized fragment deep in the soft 
tissues of the shoulder anterior to the scapula.  There 
appeared to be a penetrating defect in the body of the 
scapula indicating the fragment penetrated in a posterior 
direction.  He was sent on convalescence leave, and when he 
returned he was treated for an intercurrent right finger 
injury.  The October 1969 discharge diagnoses included 
multiple fragment wounds of the left buttock, left leg, and 
left shoulder, and fracture of the left scapula.  On his 
service separation examination, clinical evaluation of all 
systems was normal.

On a January 1974 VA examination, the veteran said his left 
shoulder and left knee hurt when it was cold.  There was a 6 
by 1 1/2 cm scar just above the extension of the posterior 
axillary line.  The scar was non-adherent and non-tender, but 
was depressed with involvement of muscle group IV.  There was 
full range of motion of the left shoulder with good muscle 
strength.  There was no sensory loss.  There were 3 cm and 2 
cm scars in the popliteal space.  There was full range of 
motion of the left knee, and it was stable with a normal 
patella.  X-rays of the left shoulder showed 2 minute 
fragments over the upper part of the scapula and a somewhat 
larger fragment measuring about 1 cm over the axillary 
region, which seemed to be related to an old healed fracture 
of the left 3rd rib.  Other bone and joint structures 
appeared to be intact.  The diagnoses included no evidence of 
a fracture of the scapula, residual shell fragment wound of 
the left shoulder with involvement of muscle group IV.  

In February 1974 the RO granted service connection for 
residual of shell fragment wound of the left shoulder with 
healed fracture of the scapula and involvement of muscle 
group IV, rated 10, and service connection for residual scars 
of the left popliteal space, rated 0 percent.  

In September 1992 the veteran filed claims for increased 
ratings for his service-connected disorders and for service 
connection for PTSD.  In December 1992 he said he had not 
received treatment for any disabilities.

On an April 1993 VA psychiatric examination, the diagnoses 
were alcohol dependency in partial remission and PTSD.  The 
doctor said that the veteran's Global Assessment of 
Functioning (GAF) score was 43.  

On a May 1993 VA examination, the veteran complained of a 
pain in the area of the scars of the left shoulder and left 
popliteal region.  It was noted that the veteran is right-
handed.  Examination revealed sensitivity in the area of the 
well-healed scar in the scapular region.  The scar was 
depressed and adherent to the underlying tissue.  Muscle tone 
of both upper extremities appeared to be normal.  There was 
also sensitivity in the area of a 10 by 3-cm scar in the 
popliteal region.  The scar was slightly depressed and 
adherent to the underlying tissue; there was no keloid 
formation.  There was no evidence of tendon damage.  Muscle 
tone of the lower extremities appeared to be normal.  There 
was no evidence of muscle hernia.   The assessments included 
residuals of fragment injury of the left shoulder and left 
popliteal region.

In February 1994 a counselor from a family service agency 
reported that the veteran was attending counseling sessions 
and he reported that he suffered from insomnia, poor 
interpersonal relationships, and occasional Vietnam 
flashbacks.

During a March 1994 RO hearing, the veteran complained of 
left shoulder pain that would cause his left arm to become 
numb about once a month.  He testified that he had few 
friends and had very little communications with his family.  
He complained of nightmares and flashbacks of Vietnam 
experiences.  He said he had not worked for 3 years, and was 
living in a homeless shelter.  He added that he had 
tenderness of the scars in the popliteal space.

On a March 1994 VA psychiatric examination, the veteran 
reported the symptoms associated with PTSD.  The diagnosis 
was severe PTSD.  The examiner commented that the veteran had 
significant social impairment from his PTSD; he had had 2 
failed marriages, multiple problems maintaining an 
occupational status, major disability due to lack of sleep, 
and an inability to engage in normal social intercourse with 
people with whom he had daily contact.  Regular treatment was 
recommended.

On a May 1994 VA orthopedic examination, there was a well-
healed scar on the posterior aspect below the scapular spine, 
in the mid-scapular region.  There was no swelling, but there 
was a small defect in the scar region.  The veteran had 170 
degrees of forward flexion, 80 degrees of external rotation, 
and 170 degrees abduction, all of which were equal to the 
right side.  There were subjective signs of tightness on 
forward flexion and adduction, and some equivocal signs of 
impingement.  There were no gross signs of deformity of the 
shoulder and he had good range of motion.  X-rays showed 
small retained metal fragments at the level of the scapula.  
The diagnosis was status post-traumatic injury to the 
scapular muscles with continued slight loss of internal 
rotation and continued pain.  The examiner noted the 1-inch 
by 1/2 inch scar in the popliteal fossa region.  There was a 
small depression with loss of subcutaneous tissue.  There was 
some mild subjective tenderness over the scar.  There was no 
cosmetic defect.  The veteran had normal range of motion of 
the knee, and X-rays of the knee were normal.  The diagnosis 
was [scar of the] left posterior popliteal fossa of the left 
knee.  

The veteran was admitted to a VA Medical Center (VAMC) in 
July 1994 for complaints of depression and excessive alcohol 
use.  He was detoxified and discharged 6 days later to be 
referred to an alcohol treatment program.  The discharge 
diagnoses were adjustment disorder with depressed mood, 
alcohol dependence, and rule out alcohol hallucinosis and 
PTSD.  

In September 1994 the VA hearing officer held the veteran's 
PTSD was productive of severe impairment and that he was 
entitled to a 70 percent disability rating.  

On a March 1995 VA PTSD examination, the veteran  reported he 
had worked in a steel mill for 17 or 18 years until he was 
fired for chronic absenteeism secondary to alcohol abuse.  He 
reported marked social isolation and the usual symptoms 
associated with a diagnosis of PTSD.  It was reported that 
that he had no contact with family members and no friends.  
The diagnoses were severe chronic PTSD and alcohol abuse.  
The examiner said that the veteran was permanently and 
totally disabled from any kind of gainful employment 
secondary to his PTSD.  

In a March 1997 VA PTSD examination, the examiner noted that 
he had reviewed the veteran's claims folder and results of 
psychological testing in March 1997.  It was reported that 
that the veteran had very poor social functioning, rarely 
left his apartment, and had a friend, who was also a Vietnam 
veteran, do his shopping.  Mental status examination showed 
his affect and mood were labile; psychological testing 
indicated that he was not malingering or exaggerating.  He 
complained of poor concentration; his memory was affected by 
his high level of anxiety, and his insight and judgment were 
poor.  The diagnoses were PTSD, severe in intensity, and 
history of alcohol dependence, in remission.

In a May 1997 VA examination of the joints, the veteran 
complained of chronic pain over his left shoulder, worse with 
range of motion.  He reported he developed numbness in both 
hands over the past year, but was unable to actively produce 
the numbness or pain in his hands with any specific motion.  
The scar on the lateral border of the left scapula was noted.  
He had forward elevation of the left shoulder to 140 degrees, 
abduction to 150 degrees, and external rotation to 50 
degrees.  He had excellent power of external rotation with 
the arm adducted.  He had decreased intrinsic function of the 
hands with the right being worse than the left.  X-rays 
showed excellent preservation of the left shoulder joint with 
2 retained metal fragments, which were not in the joint, per 
se, but were in the region of the scapula and infraspinatus 
fossa.  The diagnoses were chronic left shoulder pain and 
limitation of motion secondary to a shrapnel injury of the 
left shoulder with mild functional impairment, and bilateral 
upper extremity parasthesias and motor loss of unclear 
etiology, thought not to be related to the shoulder injury.

On an October 1997 VA neurological examination, the veteran 
described severe sharp pain radiating down his arm into his 
left hand 1 to 3 times a day.  Motor examination showed 
normal bulk, tone, and power throughout the upper and lower 
extremities.  There was no sensory deficit and reflexes were 
2-plus and symmetric in the upper extremities.  The examiner 
said that the veteran described neuralgia that could very 
well be caused by his service-connected shrapnel injury.  The 
entry wound was in reasonable proximity to the brachial 
plexus, and missile wounds could cause neuralgia or 
causalgia.  The neurological examination was however 
completely normal, and the veteran's symptoms did not appear 
to be very disabling.  The examiner added that there was no 
record that the veteran had ever sought medical attention for 
such complaints previously.  The veteran did not wish to 
proceed with medications suggested by the doctor, but felt 
the occasional pain could be dealt with by Tylenol.

On a February 1998 VA PTSD examination, the veteran reported 
a similar social history as reported on previous 
examinations, and the examiner described his social 
functioning as very poor.  The veteran said he was seeing a 
social worker for PTSD once every 2 months.  His speech was 
relevant and coherent; his affect was appropriate; and his 
mood was frequently anxious.  He reported flashbacks, 
nightmares, survivor's guilt, etc.  He was oriented; his 
concentration, insight, and judgment were poor.  The examiner 
noted that psychological testing had showed the veteran was 
not malingering and was greatly distressed from PTSD 
symptoms.  The diagnoses were PTSD, severe in intensity, and 
alcohol dependence.  His GAF score was listed as 50.  The 
examiner said the veteran was not employable due to severe 
PTSD.

The veteran failed to report for an April 1998 VA examination 
for scars of the left popliteal space.  He also failed to 
report for March 1999 VA examinations for scars of the left 
popliteal space and for the left shoulder disorder.

In April 1999 the RO granted the veteran a total compensation 
rating based on individual unemployability.  The RO found 
that the veteran was unable to work because of his service-
connected disabilities.  In that rating decision the RO cited 
the last VA PTSD examination and did not mention any other 
disabilities.  

II.  Analysis

The veteran's claims for increased ratings for his service-
connected PTSD, residuals of a fragment wound of the left 
shoulder, and scars of the left popliteal space are well 
grounded, meaning plausible.  The RO has properly developed 
the evidence to the extent possible, and there is no further 
VA duty to assist the veteran with his claims.  38 U.S.C.A. 
§ 5107 (a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A.  PTSD

During the course of the veteran's appeal, the regulations 
pertaining to evaluating psychiatric disabilities were 
revised, effective November 7, 1996.  As the veteran's claim 
for a higher rating for PTSD was pending when the regulations 
changed, either the prior or current rating criteria may 
apply, whichever are most favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1990).

The veteran's PTSD was initially evaluated under 38 C.F.R. § 
4.132, Code 9411 (effective prior to November 7, 1996).  This 
code provides that a 70 percent rating is assigned when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132, Diagnostic 
Code 9411, for a 100 percent rating were each independent 
bases for granting a 100 percent rating).

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411 
(1998).  The new rating criteria provide that a 70 percent 
rating is assigned when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

All recent VA examinations have indicated that he is unable 
to work and is socially isolated.  The evidence indicates 
that he is socially withdrawn and has difficulty establishing 
and maintaining relationships.  His PTSD is considered severe 
in intensity.  A GAF score on his last examination in 
February 1998 was 50, which is consistent with inability to 
keep a job due to psychiatric symptoms.

In April 1999 RO granted a total compensation rating based on 
individual unemployability.  The only service-connected 
disability mentioned in that decision was the veteran's PTSD; 
his only other compensable service-connected disorder is 
rated as 10 percent disabling, and the RO essentially 
conceded his PTSD prevents employment.  

After review of all the evidence, it is the judgment of the 
Board that the veteran's PTSD renders him unable to obtain or 
retain employment, and such supports a 100 percent schedular 
rating under the old criteria.  38 C.F.R. § 4.16(c), § 4.132, 
Code 9411 (1996).  Under the new criteria, total occupational 
impairment from PTSD is also shown, and such also supports a 
100 percent rating.  38 C.F.R. § 4.130, Code 9411 (1999).  
The benefit-of-the-doubt rule has been applied in reaching 
this decision.  38 U.S.C.A. § 5107(a).



B.  Residuals of a Fragment Wound to the Left Shoulder, 
Muscle Group IV

Without good cause, the veteran failed to report for a 1999 
VA examination for the left shoulder disability.  This alone 
is sufficient to deny his claim for an increase in a 10 
percent rating for the condition, although the Board has also 
addressed the merits of the claim.  38 C.F.R. §§ 3.326, 
3.327, 3.655.

The RO has rated this disability under 38 C.F.R. § 4.73, 
Diagnostic Code 5304 (which pertains to muscle injuries to 
certain muscles of the shoulder).  Amendments to the criteria 
for rating muscle injuries became effective on July 3, 1997, 
during the pendency of the veteran's appeal.  See 62 Fed. 
Reg. 30235-30240 (1997).  However, the amendments are minor 
and consist primarily of reorganization, and do not affect 
the outcome of the claim on appeal.

Under 38 C.F.R. § 4.73, Diagnostic Code 5304 of the VA's 
Schedule for Rating Disabilities, prior to the change in 
criteria, a 10 percent evaluation is in order for moderate 
impairment of the intrinsic muscles of the shoulder girdle 
(Muscle Group IV).  This muscle group is responsible for 
stabilizing the muscles of the shoulder in against injury in 
strong movements, holding the head of the humerus in the 
socket, abduction, outward rotation, and inward rotation.  
Id.  A 20 percent evaluation is warranted for moderately 
severe impairment.  Under the amended version of 38 C.F.R. § 
4.73, Diagnostic Code 5304, the same evaluations are 
assigned.

Under the prior version of the rating schedule, a moderate 
muscle wound is objectively manifested by entrance and (if 
present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle tonus and of definite weakness or fatigue in 
comparative test.  38 C.F.R. § 4.56(b).  A moderately severe 
muscle wound is objectively manifested by entrance and (if 
present) exit scars which are relatively large and are so 
situated as to indicate track of missile through important 
muscle groups.  Indications on palpation reveal moderate loss 
of deep fascia, moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles as compared with 
the sound side.  Tests of strength and endurance of muscle 
groups involved (compared with sound side) give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(c).  The criteria of 38 C.F.R. § 4.56 are only 
guidelines for evaluating muscle injuries from gunshot wounds 
or other trauma, and the criteria are to be considered with 
all factors in the individual case.  Robertson v. Brown, 5 
Vet. App. 70 (1993).  Similar guidelines are found in the 
recently revised regulations, at 38 C.F.R. § 4.56(d).

The veteran's service medical records show that he received 
the fragment wound over the left scapula, and the wound 
healed uneventfully.  There was no nerve or artery 
involvement, and several X-ray studies have shown retained 
metallic foreign bodies in the area of the left scapula.  The 
residuals of a fragment wound to the left shoulder, muscle 
group IV, have not caused any loss of muscle bulk, tone, or 
power.  While very minimal (and noncompensable) limitation of 
motion of the left shoulder was shown on the May 1997 VA 
examination, there is no evidence to suggest moderately 
severe muscle injury as set forth in the guidelines of 
38 C.F.R. § 4.56.

Although the veteran has recently complained of episodic 
neurological symptoms which a neurologist said could be 
related to the old fragment wound, the veteran has never 
sought treatment for such, his symptoms at the time of May 
1997 examination were bilateral and worse on his non-service-
connected right side.  The symptoms if they are due to his 
service-connected disorder were not considered to be very 
disabling by the neurologist at the October 1997 VA 
examination; in any event the neurological findings have been 
entirely negative.

In this case, the veteran's residuals of a shell fragment 
wound to the left shoulder, muscle group IV, are primarily 
manifested by a retained metallic foreign body in the left 
scapula area and complaints of episodic pain.  As noted, his 
limitation of motion is insignificant.

The historical medical records and recent findings 
demonstrate no more than a moderate muscle injury under the 
guidelines of 38 C.F.R. § 4.56, and such is ratable at 10 
percent under Code 5304.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating for the left shoulder disability must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

C. Residual Scars of the Left Popliteal Space

Without good cause, the veteran failed to report for VA 
examinations in 1998 and 1999 to determine the severity of 
left popliteal scars.  This alone is sufficient to deny his 
claim for an increase in the noncompensable rating for the 
condition, although the Board has also addressed the merits 
of the claim.  38 C.F.R. §§ 3.326, 3.327, 3.655.

The relevant rating codes pertaining to scars provide for a 
10 percent rating for superficial scars which are poorly 
nourished with repeated ulceration (38 C.F.R. § 4.118, Code 
7803), or which are tender and painful on objective 
demonstration (Code 7804).  When these requirements are not 
shown, a 0 percent rating is to be assigned.  38 C.F.R. § 
4.31.  Scars may also be rated on the basis of any limitation 
of function of the body part which they affect (Code 7805).

The veteran currently has a small, healed scar in his left 
popliteal space.  It has been noted that the scar in the 
popliteal space is adherent to underlying tissue and that 
there is some loss of the underlying tissue, but no 
impairment of function of the left knee is shown.  Likewise, 
there has been no objective evidence of scar pain or 
tenderness, or poor nourishment with repeated ulceration, as 
required for a compensable rating for the scar.  Absent 
objective indication of some disabling manifestations of the 
service-connected scar in the left popliteal space, a 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra



ORDER

A higher rating of 100 percent for PTSD is granted.

An increased rating for a left shoulder disability is denied.

An increased rating for residual scars of the left popliteal 
space is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 
- 13 -


- 14 -


